    Case 3:19-cv-00415-NJR Document 29 Filed 10/16/19 Page 1 of 4 Page ID #379




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS

CRISTINA NICHOLE IGLESIAS (A.K.A                     )
CRISTIAN NOEL IGLESIAS),                             )
                                                     )
                  Plaintiff,                         )
                                                     )
vs.                                                  )   Civil No. 19-cv-00415-JPG
                                                     )
IAN CONNORS AND DR. KATHLEEN                         )
HAWK SAWYER, DIRECTOR OF THE                         )
FEDERAL BUREAU OF PRISONS,                           )
                                                     )
                  Defendants.                        )

                             DEFENDANT’S RESPONSE TO
                 PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION

          The defendant, Dr. Kathleen Hawk Sawyer, in her official capacity as Director of the

Federal Bureau of Prisons, by her attorneys, Steven D. Weinhoeft, United States Attorney for the

Southern District of Illinois, and Laura J. Jones, Assistant United States Attorney, opposes

plaintiff’s Motion for Preliminary Injunction (Doc. 19) and states as follows:

          Plaintiff, Cristian Noel Iglesias, 1 is an inmate currently incarcerated at the United States

Penitentiary in Marion, Illinois. Plaintiff has been diagnosed with gender dysphoria and borderline

personality disorder. (Doc. 1, Ex. 2, pp. 47-48). She identifies as a female although she was born

male. Plaintiff seeks a preliminary injunction to require the Bureau of Prisons (BOP) to have a

qualified surgeon perform sex reassignment surgery promptly and to transfer her to a female

prison.

          This Court, after preliminary review, allowed two claims of plaintiff’s complaint to

proceed pursuant to 28 U.S.C. § 1915A. (See Doc. 14, p. 10). Count 1 is to proceed against Ian




1
    Cristian Noel Iglesias identifies herself as Cristina Nichole Iglesias.
    Case 3:19-cv-00415-NJR Document 29 Filed 10/16/19 Page 2 of 4 Page ID #380




Connors, the BOP National Inmate Appeals Administrator, in his individual capacity, and Count

5 is to proceed against the current Director of the BOP in her official capacity 2 for claims filed

pursuant to the Rehabilitation Act, 29 U.S.C. §§ 794 et seq. The Court did not allow any other

claims to proceed at this time. (Doc. 14, p. 3).

        Defendant Hawk Sawyer filed a Motion to Dismiss or in the Alternative Motion for

Summary Judgment on September 25, 2019, on the grounds that plaintiff failed to exhaust her

administrative remedies under the Rehabilitation Act. (Doc. 22). On October 2, 2019, plaintiff

filed a response indicating she would dismiss the Rehabilitation Act claim. (Doc. 25, p. 4). Because

both parties agree that the complaint should be dismissed without prejudice so that plaintiff may

exhaust her administrative remedies, the Motion for Preliminary Injunction must be dismissed as

moot.

        The Court allowed the plaintiff’s complaint to proceed against the Director of the BOP in

her official capacity only for a potential violation of the Rehabilitation Act, not for constitutional

claims. (See Doc. 19, p. 9). Plaintiff’s Motion for Preliminary Injunction is based solely on

constitutional grounds, not statutory ones. 3 Because the Court allowed no claims to proceed against

the “Bureau of Prisons” besides the one against the Director in her official capacity regarding the

Rehabilitation Act, plaintiff cannot bring these constitutional claims against the Director in a

Motion for Preliminary Injunction. Plaintiff’s motion did not claim she was entitled to any




2
  Kathleen Hawk Sawyer is currently the Director of the BOP. At the time of the screening order,
the Acting Director of the BOP was Hugh J. Hurwitz (see Doc. 14, p. 9, n. 7).
3
  The only constitutional claim the Court allowed to proceed was against defendant Connors who
was named only because his signature appears on “letters responding to Plaintiff’s administrative
remedy appeals.” (Doc. 14, pp. 3, 5). Plaintiff’s Motion for Preliminary Injunction requests no
relief against defendant Connors.


                                                   2
    Case 3:19-cv-00415-NJR Document 29 Filed 10/16/19 Page 3 of 4 Page ID #381




preliminary injunctive relief under the Rehabilitation Act.

          A plaintiff “cannot seek injunctive relief on a claim that is not properly before the Court.”

Mason v. Freeman, No. 18-CV-2029-NJR-RJD, 2019 WL 2173480, at *2 (S.D. Ill. May 20, 2019)

(citation omitted); see Ortiz v. Kilquist, No. 03-cv-11-DRH, 2006 WL 2583713, at *1 (S.D. Ill.

Sept. 7, 2006) (plaintiff “cannot merely bootstrap this request for injunctive relief to the instant

case”). Assuming the Court dismisses Count 5 against the Director of the Bureau of Prisons in her

official capacity without prejudice, the Motion for Preliminary Injunction is moot.

                                           CONCLUSION

          For these reasons, defendant, Dr. Kathleen Hawk Sawyer, requests that the Court deny

plaintiff’s Motion for Preliminary Injunction as moot. 4

                                                        DR. KATHLEEN HAWK SAWYER
                                                        DIRECTOR OF THE FEDERAL BUREAU
                                                        OF PRISONS

                                                        STEVEN D. WEINHOEFT
                                                        United States Attorney

                                                        s/ Laura J. Jones
                                                        LAURA J. JONES
                                                        Assistant United States Attorney
                                                        United States Attorney's Office
                                                        Nine Executive Drive
                                                        Fairview Heights, IL 62208-1344
                                                        Phone: (618) 628-3700
                                                        Fax: (618) 622-3810
                                                        E-mail: Laura.Jones@usdoj.gov




4
    Plaintiff did not request a hearing.
                                                   3
 Case 3:19-cv-00415-NJR Document 29 Filed 10/16/19 Page 4 of 4 Page ID #382




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

CRISTINA NICHOLE IGLESIAS (A.K.A                  )
CRISTIAN NOEL IGLESIAS),                          )
                                                  )
               Plaintiff,                         )
                                                  )
vs.                                               )   Civil No. 19-cv-00415-JPG
                                                  )
IAN CONNORS AND DR. KATHLEEN                      )
HAWK SAWYER, DIRECTOR OF THE                      )
FEDERAL BUREAU OF PRISONS,                        )
                                                  )
               Defendants.                        )

                                CERTIFICATE OF SERVICE

       I hereby certify that on October 16, 2019, I electronically filed the foregoing with the Clerk

of Court using the CM/ECF system and I hereby certify that I mailed by United States Postal

Service, the document to the following non-registered participant:

ADDRESS:

Cristian Noel Iglesias
#17248-018
Marion – US Penitentiary
Inmate Mail/Parcels
P.O. Box 1000
Marion, IL 62959

                                                      s/ Laura J. Jones
                                                      LAURA J. JONES
                                                      Assistant United States Attorney
                                                      United States Attorney's Office
                                                      Nine Executive Drive
                                                      Fairview Heights, IL 62208-1344
                                                      Phone: (618) 628-3700
                                                      Fax: (618) 622-3810
                                                      E-mail: Laura.Jones@usdoj.gov




                                                 4
